t c memo united_states tax_court allen r davison iii petitioner v commissioner of internal revenue respondent docket no 15509-12l filed date allen reed davison ii for petitioner ardney j boland iii and emile l hebert iii for respondent memorandum opinion ashford judge petitioner commenced this collection_due_process cdp case pursuant to sec_6330 in response to a determination by the 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts are rounded to continued internal_revenue_service irs office of appeals appeals approving a notice_of_intent_to_levy levy notice with respect to petitioner’s outstanding liability for income_tax and an accuracy-related_penalty under sec_6662 as well as interest for the taxable_year this liability was attributable solely to certain computational adjustment sec_2 resulting from notices of final_partnership_administrative_adjustment fpaas issued as to two partnerships in which petitioner held interests through another partnership the issues before the court are whether petitioner may challenge his entire underlying tax_liability in this proceeding and appeals abused its discretion in sustaining the levy notice background the parties submitted this case to the court for decision without trial under rule the court incorporates by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in louisiana when the petition was filed with the court continued the nearest dollar sec_6231 defines the term computational adjustment as the change in the tax_liability of a partner which properly reflects the treatment under this subchapter of a partnership_item all adjustments required to apply the results of a proceeding with respect to a partnership under this subchapter to an indirect_partner shall be treated as computational adjustments during petitioner was a partner in six-d partnership llp six-d holding a partnership_interest six-d was an entity subject_to tefra during six-d was a partner in cedar valley bird co llp cedar valley six-d was also a partner in tard properties llc tard properties but as discussed below claimed to transfer all of its interests in tard properties to t a r d business_trust tard trust on date cedar valley and tard properties were also entities subject_to tefra each tefra entity filed form_1065 u s return of partnership income for tard properties later amended its form_1065 and included form_8308 report of a sale_or_exchange of certain partnership interests reporting that six-d had transferred all of its interests in tard properties to tard trust on date for petitioner filed form_1040 u s individual_income_tax_return on this form he reported a federal_income_tax liability of dollar_figure and federal_income_tax withholding of dollar_figure after crediting the withholding and assessing 3the parties inconsistently refer to this entity as either an llc or an llp regardless this inconsistency does not affect the court’s decision because six-d is a flowthrough entity subject_to the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite and it received computational adjustments from two entities in which it was a partner and a member respectively the reported tax the irs issued petitioner a refund of dollar_figure on date the irs later audited the forms of cedar valley and tard properties and made certain adjustments the irs concluded in pertinent part that the reported transfer to tard trust was a sham_transaction and took a whipsaw_position treating both six-d and tard trust as holders of an interest in tard properties on date the irs issued an fpaa as to cedar valley for cedar valley fpaa on date the irs issued an fpaa as to tard properties for tard properties fpaa petitioner did not avail himself of sec_6226 and b to challenge either fpaa in this court and the record does not reflect that a petition_for_readjustment was filed in any other federal court the irs adjusted petitioner’s federal_income_tax liability because of the computational adjustments allocated to six-d which then flowed through to petitioner as a result of the defaulted5 cedar valley fpaa and the defaulted sec_6226 and b as applicable here has since been amended this reference and a later reference refers to sec_6226 and b before it was amended by the bipartisan budget act of bba pub_l_no sec_1101 sec_129 stat pincite 5according to irs guidance when no petition_for_readjustment is filed continued tard properties fpaa as relevant here the irs made the following assessments against petitioner on date an income_tax assessment of dollar_figure for the computational adjustments resulting from the defaulted cedar valley fpaa and on date an income_tax assessment of dollar_figure and a sec_6662 accuracy-related_penalty assessment of dollar_figure for the computational adjustments resulting from the defaulted tard properties fpaa on date the irs sent petitioner a levy notice advising him that the irs intended to levy to collect his outstanding liability which through the date of the levy notice totaled dollar_figure and that he had a right to a hearing to appeal the proposed collection action in response to the levy notice petitioner timely submitted form request for a collection_due_process or equivalent_hearing cdp hearing request in his cdp hearing request petitioner did not indicate that he wa sec_5 continued pursuant to sec_6226 and b the tefra case ie the fpaa is defaulted internal_revenue_manual pt date see also estate of simon v commissioner tcmemo_2013_174 at 6the record is silent as to why the irs determined to allocate to six-d the computational adjustments resulting from the defaulted tard properties fpaa other than that the parties stipulated that the irs determined the reported transfer of six-d’s interest in tard properties to tard trust on date was a sham_transaction seeking any collection alternatives instead as set forth in a document attached to his cdp hearing request petitioner asserted that he was appealing the proposed collection action because the irs was attempting to tax multiple taxpayers for the same liability and that another entity was actually the responsible taxpayer petitioner did not dispute the irs’ computational assessment of the sec_6662 accuracy-related_penalty or raise any partner-level defenses to the penalty petitioner’s cdp hearing request was assigned to settlement officer eva holsey so holsey on date so holsey held a telephone cdp hearing with petitioner and his attorney during the hearing his attorney attempted to contest the income_tax assessment resulting from the defaulted tard properties 7petitioner did indicate on his cdp hearing request that he was seeking lien discharge and lien withdrawal however the record does not reflect that the irs ever filed a notice_of_federal_tax_lien with respect to his outstanding liability 8petitioner also asserted in this document that the pendency of the tax_court cases involving cedar valley docket nos and precluded the irs from determining the flowthrough income to petitioner that tefra proceeding was disposed of in cedar valley bird co llp v commissioner tcmemo_2013_153 although the case was still pending at the time petitioner filed his cdp hearing request that proceeding involved taxable_year sec_2002 and not the year at issue in this case 9petitioner’s attorney was his father who also serves as his counsel of record here fpaa he claimed that the tard trust transfer transaction was settled with the irs and that tard trust not petitioner was the taxpayer responsible for the resulting income_tax assessed so holsey informed them that on the basis of her review of the irs transcripts petitioner was precluded at the hearing from contesting the liability attributable to the computational adjustments resulting from the defaulted tard properties fpaa because he had a prior opportunity to do so petitioner did not propose a collection alternative at the hearing nor does the record reflect that he attempted to dispute the sec_6662 accuracy-related_penalty assessment or raise partner-level defenses to the penalty at the hearing consequently so holsey determined that the proposed levy should be sustained and on date appeals sent petitioner a notice_of_determination to that effect petitioner timely petitioned this court for review of the notice_of_determination raising issues pertaining to both his liability for income_tax and his liability for the sec_6662 accuracy-related_penalty for discussion i petitioner’s motions for judgment on the pleadings and to shift the burden_of_proof as a preliminary matter we address petitioner’s motion for judgment on the pleadings pursuant to rule a and motion to shift the burden_of_proof pursuant to sec_7491 both of which he filed after the court granted the parties’ motion to submit this case to the court for decision without trial under rule and on the same day he filed his opening brief a motion for judgment on the pleadings rule a provides in pertinent part that a fter the pleadings are closed but within such time as not to delay the trial any party may move for judgment on the pleadings such a judgment is based solely on the allegations and information contained in the pleadings and not on any outside matters see rule see also 115_tc_523 the pleadings in this case implicate two issues see discussion infra pp whether petitioner may challenge in this proceeding the computational adjustments assessed against him for resulting from the defaulted cedar valley fpaa and the defaulted tard properties fpaa and whether appeals abused its discretion in sustaining the proposed levy yet in his motion for judgment on the pleadings petitioner requests that the court set_aside the computational adjustments assessed against him as a result of the defaulted tard properties fpaadollar_figure he also requests a refund of his federal_income_tax 10in his motion petitioner states that he is in agreement with the tax and interest associated with the flow through of income from cedar valley for overpayments for and that the irs offset against his outstanding liability for and an abatement of the sec_6662 accuracy-related_penalty for on the basis of reasonable_cause it is apparent that what petitioner is really seeking by his motion is equitable reliefdollar_figure this cannot be addressed in a motion for judgment on the pleadingsdollar_figure see rule a nis family tr v commissioner t c pincite cf mcguire v commissioner 149_tc_254 noting that the tax_court is not a court of equity and we cannot ignore the law to achieve an equitable end and cases cited thereat accordingly we will deny petitioner’s motion for judgment on the pleadings b shifting the burden_of_proof sec_7491 provides generally that if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining his federal 11indeed according to petitioner his motion is based upon various principals sic of legal equity judicial tax doctrines and fair and just administration of the tax laws 12we also question the efficacy of petitioner’s motion from a procedural standpoint given that nearly two months before filing his motion he jointly moved with respondent to submit this case to the court for decision without trial under rule on the basis of the pleadings and the facts recited in the parties’ stipulation of facts that was filed concurrently with the rule motion which the court granted on that same day income_tax_liability and meets certain other requirements the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue see rule a in his motion to shift the burden_of_proof petitioner contends that he has provided sufficient evidence to shift the burden_of_proof to respondent this court has held that sec_7491 applies only when the underlying tax_liability is at issue in a cdp case see eg oropeza v commissioner tcmemo_2008_94 slip op pincite n aff’d 402_fedappx_221 9th cir kansky v commissioner tcmemo_2007_40 slip op pincite as discussed infra petitioner is precluded from challenging his entire underlying tax_liability for in this proceeding consequently sec_7491 is inapplicable here and the burden_of_proof is not shifted to respondent accordingly we will deny petitioner’s motion to shift the burden_of_proof ii review of proposed collection action a cdp review procedure for a proposed levy under sec_6331 if any person liable to pay any_tax neglects or refuses to do so after notice_and_demand the commissioner is authorized to collect the unpaid amount by way of a levy upon all property and rights to property belonging to such person or upon which there is a lien pursuant to sec_6330 the commissioner must provide the person with written notice of an opportunity for an administrative hearing to review the proposed levy if an administrative hearing is requested in a levy case the hearing is to be conducted by appeals sec_6330 at the hearing the appeals officer conducting it must obtain verification that the requirements of applicable law and administrative procedure have been met sec_6330 the taxpayer may raise at the hearing any relevant issue including spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 the taxpayer may contest the existence or amount of the underlying liability at the hearing if the taxpayer did not receive a notice_of_deficiency with respect to the liability or did not otherwise have an earlier opportunity to dispute the liability see sec_6330 sec_301_6330-1 q a-e2 proced admin regs see also kuykendall v commissioner 129_tc_77 shere v commissioner tcmemo_2008_8 slip op pincite following the hearing the appeals officer must determine among other things whether the proposed collection action is appropriate in reaching the determination the appeals officer must take into consideration whether the requirements of applicable law and administrative procedure have been met all relevant issues raised by the taxpayer including offers of collection alternatives and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that collection be no more intrusive than necessary sec_6330 see also 117_tc_183 b standard of review sec_6330 grants this court jurisdiction to review determinations made by appeals in a levy case where the taxpayer’s underlying tax_liability is properly at issue the court reviews the liability determination de novo 114_tc_176 the court reviews administrative determinations made by appeals regarding nonliability issues for abuse_of_discretion 114_tc_604 underlying liability for income_tax petitioner’s complaint throughout the cdp administrative process was directed towards only the income_tax assessments attributable to computational adjustments resulting from the defaulted cedar valley fpaa and the defaulted tard properties fpaa he continues to do the same before this court however the law is clear if a taxpayer had an earlier opportunity to dispute his liability he may not contest the liability in a cdp hearing or thereafter in this court see sec_6330 sec_301_6330-1 q a-e2 proced admin regs see also kuykendall v commissioner t c pincite goza v commissioner t c pincite shere v commissioner slip op pincite in hudspath v commissioner tcmemo_2005_83 aff’d 177_fedappx_326 4th cir we addressed whether a taxpayer may contest his underlying income_tax_liability in a cdp case to the extent that this liability was based on computational adjustments resulting from a tefra proceeding the case involved only income_tax assessments for the taxpayer’s and taxable years that were attributable to computational adjustments resulting from two fpaas those fpaas had been the subject of a tefra proceeding that this court ultimately dismissed for lack of jurisdiction we held that pursuant to sec_6330 the taxpayer was precluded from challenging the existence or amount of his and underlying income_tax liabilities because he had had the opportunity in the tefra proceeding to challenge the partnership items that were reflected on the two fpaas the instant case is indistinguishable from hudspath pursuant to sec_6226 and b within days of the mailing of an fpaa a tax_matters_partner may file a petition with this court or other referenced federal court for readjustment of the partnership items and if the tax_matters_partner fails to file such a petition any notice_partner may file a petition_for_readjustment within days after the 90-day period has closed here the parties stipulated that on october and the irs issued the cedar valley fpaa and the tard properties fpaa but no petition was ever filed pursuant to this statutory prescription challenging either fpaa these defaulted fpaas then became binding and conclusive upon petitioner allowing the irs to make the computational adjustments to income that petitioner desires to place in dispute see sec c 93_tc_562 it is undisputed that petitioner’s income_tax_liability for was attributable solely to the computational adjustments resulting from the defaulted cedar valley fpaa and the defaulted tard properties fpaa accordingly petitioner’s earlier opportunity to dispute his liability for income_tax for was the opportunity to commence a tefra proceeding challenging the fpaas upon their issuance in his reply brief petitioner contends that he was not notified of these fpaas until after the statutory period for timely appealing the determinations had already passed under sec_6223 the commissioner must give partners notice of the beginning of administrative proceedings and the final partnership sec_6223 as applicable here has since been amended this reference and later references to sec_6223 refer to the section before it was amended by bba sec_1101 sec_129 stat pincite administrative adjustments resulting therefrom however petitioner was not a partner in either cedar valley or tard properties rather he held an indirect interest in these entities through his interest in six-d and petitioner does not argue nor does the record reflect that respondent was informed that petitioner was an indirect_partner within the meaning of sec_6223 under sec_6223 the tax_matters_partner of six-d was required to forward copies of the cedar valley fpaa and the tard properties fpaa to petitioner furthermore in any event t he failure of a tax_matters_partner a pass-thru_partner the representative of a notice_group or any other representative of a partner to provide any notice or perform any act such as an appeal to an fpaa does not affect the applicability of any proceeding or adjustment to such partner sec f kimball v commissioner tcmemo_2008_78 slip op pincite because petitioner indirectly held interests in cedar valley and tard properties and sec_6223 is of no avail here the irs was not required to provide him individual notice of the fpaas therefore we find that petitioner had a prior opportunity to challenge his liability for income_tax attributable to the computational adjustments resulting from the defaulted tard properties fpaa as well as the defaulted cedar valley fpaa and is precluded from challenging this liability in this case underlying liability for sec_6662 accuracy-related_penalty in addition to assessing against petitioner income_tax attributable to computational adjustments resulting from the defaulted cedar valley fpaa and the defaulted tard properties fpaa the irs assessed an accuracy-related_penalty under sec_6662 attributable to computational adjustments resulting from the defaulted tard properties fpaa any penalty relating to an adjustment to a partnership_item must be determined at the partnership level and thus through a partnership-level proceeding but partner-level defenses to such a penalty ie whether the reasonable_cause exception under sec_6664 applies can be asserted only through separate refund actions following assessment and payment sec_301_6221-1 proced admin regs see also sec c in mcneill v commissioner 148_tc_481 we recognized that notwithstanding our lack of deficiency jurisdiction over such a penalty since when congress expanded our jurisdiction to review all notices of determination issued pursuant to sec_6330 we may to some extent review a cdp determination as to a taxpayer’s liability for a penalty relating to an adjustment to a partnership_item nevertheless it is well settled that our review of an appeals determination under sec_6330 is limited to the issues that a taxpayer raises before appeals 140_tc_173 129_tc_107 an issue is not properly raised if the taxpayer either does not request consideration or requests consideration but fails to provide evidence on the issue at the cdp hearing after being given a reasonable opportunity to do so sec_301_6330-1 q a-f3 proced admin regs see also ashmore v commissioner tcmemo_2017_233 at the first time petitioner raised an issue with respect to the assessment for the sec_6662 accuracy-related_penalty including asserting reasonable_cause was in his petition he never brought this up whatsoever in his cdp hearing request or during his cdp hearing with so holsey we find that he did not properly raise this issue below and therefore is precluded from challenging his liability for the penalty in this proceeding having found that petitioner is precluded from challenging his entire underlying liability for we will review the determinations against him only as they relate to his administrative_proceeding and under an abuse_of_discretion standard c analysis under the abuse_of_discretion standard the court examines whether an appeals determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir sego v commissioner t c pincite goza v commissioner t c pincite we do not conduct an independent review or substitute our own judgment for that of the appeals officer murphy v commissioner t c pincite the record establishes that so holsey verified that all legal and procedural requirements had been met see creditguard of am inc v commissioner 149_tc_370 and determined that the proposed levy appropriately balances the need for the efficient collection_of_taxes with petitioner’s legitimate concern that the action be no more intrusive than necessary petitioner failed to propose any collection alternatives before or during his cdp hearing it is not an abuse_of_discretion for an appeals officer to sustain a collection action and not consider collection alternatives when the taxpayer has proposed none see 138_tc_228 124_tc_69 see also sec_301_7122-1 proced admin regs requiring that offers to compromise a tax_liability must be made in writing and contain all the information prescribed or requested by the irs we find that there was no abuse_of_discretion and we sustain appeals’ determinationdollar_figure we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered 14petitioner is of course free to continue to negotiate with the irs concerning his outstanding liability for but he is entitled to only one cdp hearing and tax_court proceeding with respect to the proposed levy see perrin v commissioner tcmemo_2012_22 slip op pincite petitioner also may be entitled to seek a refund or abatement of the assessment of the sec_6662 accuracy- related penalty by filing form_843 claim_for_refund and request for abatement on the grounds of reasonable_cause
